--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.30

 
 
2008 A.M. CASTLE & CO. OMNIBUS INCENTIVE PLAN
(As Amended and Restated as of April 28, 2011)
 
1. Purpose and Effective Date.  The purposes of the Plan are (a) to strengthen
the ability of the Corporation and its Subsidiaries to attract and retain
directors, key executives, and other key managerial, supervisory and
professional employees, (b) to attract and align the interests of Participants
with the long-term interests of the Corporation and its Subsidiaries and its
stockholders, (c) to motivate Participants to put forth their maximum effort for
the continuing growth of the Corporation and its Subsidiaries, (d) to further
identify Participants’ interests with those of the Corporation’s stockholders,
(e) to provide a means to encourage Stock ownership and proprietary interest in
the Corporation, and (f) to provide incentive compensation opportunities that
are competitive with those of other corporations in the same industries as the
Corporation and its Subsidiaries; and thereby promote the interests of the
Corporation and its Subsidiaries and its stockholders.  The Plan is intended to
provide Plan Participants with forms of long-term incentive compensation that
are not subject to the deduction limitation rules prescribed under Code Section
162(m), and should be construed to the extent possible as providing for
remuneration which is “performance-based compensation” within the meaning of
Code Section 162(m).
 
The Plan became effective upon the ratification by the holders of the majority
of those shares present in person or by proxy at the Corporation’s 2008 annual
meeting of its stockholders on April 24, 2008, and was thereafter amended and
restated on March 5, 2009 and on December 9, 2010.  The Plan shall be further
amended and restated in the form provided herein, effective as of April 28,
2011, subject to approval by the Corporation’s stockholders.
 
2. Definitions.  Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:
 
(a) Award means the grant of incentive compensation under this Plan to a
Participant.
 
(b) Board means the board of directors of the Corporation.
 
(c) Code means the Internal Revenue Code of 1986, as amended.  Any reference in
the Plan to a specific Section of the Code shall include such Section and any
comparable provision of any future legislation amending, supplementing, or
superseding such Section, and any valid regulation and other applicable
authorities promulgated thereunder.
 
(d) Committee means the Human Resources Committee of the Board and its
subcommittee, or such other committees and subcommittees designated from time to
time by the Board.
 
(e) Corporation means A.M. Castle & Co., a Maryland corporation, or any
successor thereto.
 
(f) Covered Employee means a covered employee within the meaning of Code Section
162(m).
 
(g) Equity Performance Award means an Award subject to the satisfaction of
Performance Criteria and granted pursuant to section 10 below.
 
(h) Exchange Act means the Securities Exchange Act of 1934, as amended.  Any
reference in the Plan to a specific Section of the Exchange Act shall include
such Section and any comparable provision of any future legislation amending,
supplementing, or superseding such Section, and any valid regulation and other
applicable authorities promulgated thereunder.
 
EX-13
 

--------------------------------------------------------------------------------

 
(i) Fair Market Value means the fair market value of Stock determined at any
time in such manner as the Committee may deem equitable, including, without
limitation, the closing market composite price of Stock as reported for the New
York Stock Exchange-Composite Transaction as of the applicable date or, if Stock
is not traded on that date, on the next preceding date on which Stock was so
traded, except as otherwise specified in the Plan or as required by applicable
law or regulation.
 
(j) Incentive Stock Option means a Stock Option designed to meet the
requirements of Code Section 422.  Notwithstanding any provision in the Plan to
the contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be exercised so as to disqualify the Plan under Code Section 422,
or, without the consent of the affected Participant, to cause any Incentive
Stock Option previously granted to fail to qualify for the federal income tax
treatment afforded under Code Section 421.
 
(k) Nonqualified Stock Option means a Stock Option that is not an Incentive
Stock Option.
 
(l) Participant means (i) an employee of the Corporation or its Subsidiaries or
(ii) an individual who is a member of the Board and who is not an employee of
the Corporation or any of its Related Companies, who, in each case, has been
designated by the Committee as eligible to receive an Award under the Plan.
 
(m) Performance Cash Award means a cash incentive Award subject to the
satisfaction of Performance Criteria and granted pursuant to section 11 below.
 
(n) Performance Criteria means one or more business criteria (within the meaning
of Code Section 162(m)) designated by the Committee, including, but not limited
to, based, in whole or part, among any or a combination of the following: gross
profit on sales, material gross profit (gross profit on material portion of
sales), operating income, DSO (days sales outstanding on receivables), DSI (days
sales outstanding on inventory), working capital employed, purchase variance,
delivery variance, sales, earnings, earnings per share, pre-tax earnings,
earnings before interest and taxes (EBIT), earnings before interest, taxes,
depreciation and amortization (EBITDA), net earnings, net operating profit after
taxes, return on assets or net assets, return on capital (including return on
total capital or return on invested capital), share price (including, but not
limited to, total shareholder return, relative total shareholder return and
other measures of shareholder value creation), return on equity, return on
investments, asset management, and the achievement of certain quantitatively and
objectively determinable non-financial performance measures (including, but not
limited to, strategic initiatives, customer service, safety, corporate
development, and leadership development) and may include or exclude specified
items of an unusual, non-recurring or extraordinary nature including, without
limitation, changes in accounting methods, changes in inventory methods, changes
in corporate taxation, unusual accounting gains and losses, changes in financial
accounting standards or other extraordinary events causing dilution or
diminution in the Corporation’s earnings.  Performance Criteria need not be the
same for all Participants, and may be established for the Corporation as a whole
or for its various groups, divisions, Subsidiaries and affiliates and may be
measured relative to a peer group or index.  The Committee at the time of
establishing Performance Criteria may prescribe adjustments to the otherwise
applicable Performance Criteria in the event of certain changes in the
beneficial ownership of Stock or other corporate transaction, establish a
minimum performance target for the applicable Performance Criteria (including
adjustments thereto in the event of certain changes in the beneficial ownership
of Stock or other corporate transaction), and provide for reduced payment if the
applicable Performance Criteria is not achieved but the minimum performance
target is met.  In addition, measurement of the attainment of Performance
Criteria may exclude, if the Committee provides in an Award agreement, impact of
charges for restructurings, discontinued operations, extraordinary items and
other unusual or non-recurring items, and the cumulative effects of tax or
accounting changes, each as defined by Generally Accepted Accounting Principles
and as identified in the financial statements, in the notes to the financial
statements, in the Management’s Discussion and Analysis section of the financial
statements, or in other U.S. Securities and Exchange Commission filings.
 
(o) Performance Period means the period during which the Performance Criteria
must be attained, as designated by the Committee, with a minimum of one
year (or, in the case of an Equity Performance Award, a minimum of three years),
subject to acceleration as determined by the Committee in its sole discretion.
 
(p) Plan means this 2008 A.M. Castle & Co. Omnibus Incentive Plan, as amended
(formerly known as the A.M. Castle & Co. 2008 Restricted Stock, Stock Option and
Equity Compensation Plan immediately prior to April 28, 2011).
EX-14

--------------------------------------------------------------------------------

 
(q) Qualified Retirement means, with respect to an employee, a termination from
employment from the Corporation and all of its Related Companies that occurs
after the employee attains at least age 65 and completes at least five years of
continuous service as a full-time employee.
 
(r) Related Company means any corporation during any period in which it is a
Subsidiary or during any period in which it, directly or indirectly, owns fifty
percent (50%) or more of the total combined voting power of all classes of stock
of the Corporation that are entitled to vote.
 
(s) Restricted Stock means Stock subject to a vesting condition specified by the
Committee in an Award in accordance with section 9 below.
 
(t) RSU means a restricted stock unit granting a Participant with the right to
receive Stock at a date on or after vesting in accordance with the terms of such
grant and/or upon the attainment of Performance Criteria specified by the
Committee in the Award in accordance with section 9 below.
 
(u) SAR means a stock appreciation right granted pursuant to section 8 below.
 
(v) Stock means a share of common stock of the Corporation that, by its terms,
may be voted on all matters submitted to stockholders of the Corporation
generally.
 
(w) Stock Option means the right to acquire shares of Stock at a certain price
that is granted pursuant to section 7 below. The term Stock Option includes both
Incentive Stock Options and Nonqualified Stock Options.
 
(x) Subsidiary means any corporation or entity during any period in which the
Corporation owns, directly or indirectly, at least 50% of the total combined
voting power of all classes of stock entitled to vote or in which it has at
least a 50% economic interest, and which is authorized to participate in the
Plan.
 
3. Administration.  The Plan will be administered by the Committee consisting of
three or more directors of the Corporation as the Board may designate from time
to time, each of whom shall satisfy such requirements as:
 
(a) the U.S. Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Exchange Act;
 
(b) the New York Stock Exchange may establish pursuant to its rule-making
authority; and
 
(c) the U.S. Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Code Section 162(m).
 
The Committee shall have the discretionary authority to manage and control the
operation and administration of the Plan, to construe and interpret the Plan and
any Awards granted hereunder, to establish and amend rules for Plan
administration, to establish the terms and conditions of Awards, to change the
terms and conditions of Awards at or after grant (subject to the provisions of
sections 19 and 20 below), to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award granted under the Plan,
and to make all other determinations which it deems necessary or advisable for
the administration of the Plan.
 
Awards under the Plan to a Covered Employee may be made subject to the
satisfaction of one or more Performance Criteria. Performance Criteria shall be
established by the Committee for a Participant (or group of Participants) no
later than ninety (90) days after the commencement of each Performance Period
(or the date on which 25% of the Performance Period has elapsed, if earlier).
The Committee may select one or more Performance Criteria and may apply those
Performance Criteria on a corporate-wide, division, or business segment basis,
or any combination thereof; provided, however, that the Committee may not
increase the amount of compensation payable to a Covered Employee upon the
satisfaction of Performance Criteria.
 
The determinations of the Committee shall be made in accordance with their
judgment as to the best interests of the Corporation and its stockholders and in
accordance with the purposes of the Plan. Any determination of the Committee
under the Plan may be made without notice or meeting of the Committee, if in
writing signed by all the Committee members. Any interpretation or determination
made by the Committee under the Plan shall be final and binding on all persons.
 
EX-15
 

--------------------------------------------------------------------------------

 
4. Participants.  Participants may consist of all employees of the Corporation
and its Subsidiaries and all non-employee directors of the Corporation;
provided, however, the following individuals shall be excluded from
participation in the Plan: (a) contract labor; (b) employees whose base wage or
base salary is not processed for payment by the payroll department of the
Corporation or any Subsidiary; and (c) any individual performing services under
an independent contractor or consultant agreement, a purchase order, a supplier
agreement or any other agreement that the Corporation enters into for service.
Designation of a Participant in any year shall not require the Committee to
designate that person to receive an Award in any other year or to receive the
same type or amount of Award as granted to the Participant in any other year or
as granted to any other Participant in any year.  Except as otherwise agreed to
by the Corporation and the Participant, any Award under the Plan shall not
affect any previous Award to the Participant under the Plan or any other plan
maintained by the Corporation or its Subsidiaries.  The Committee shall consider
all factors that it deems relevant in selecting Participants and in determining
the type and amount of their respective Awards.
 
5. Shares Available under the Plan.  There is hereby reserved for issuance under
the Plan an aggregate of 2,000,000 shares of Stock.  Effective April 28, 2011,
and subject to stockholder approval, an additional 750,000 shares of Stock are
reserved for issuance under the Plan. Stock covered by an Award granted under
the Plan shall not be counted as used unless and until actually issued and
delivered to a Participant. Accordingly, if there is (a) a lapse, expiration,
termination or cancellation of any Stock Option or other Award outstanding under
the Plan prior to the issuance of Stock thereunder or (b) a forfeiture of any
shares of Restricted Stock or Stock subject to Awards granted under this Plan
prior to vesting, then the Stock subject to these Stock Options or other Awards
shall be added to the Stock available for Awards under the Plan. In addition,
any Stock covered by an SAR (including an SAR settled in Stock which the
Committee, in its discretion, may substitute for an outstanding Stock Option)
shall be counted as used only to the extent Stock is actually issued to the
Participant upon exercise of the SAR. Finally, any Stock exchanged by an
optionee as full or partial payment of the exercise price under any Stock Option
exercised under the Plan, any Stock retained by the Corporation to comply with
applicable income tax withholding requirements, and any Stock covered by an
Award which is settled in cash, shall be added to the Stock available for Awards
under the Plan. All Stock issued under the Plan may be either authorized and
unissued Stock or issued and outstanding Stock reacquired by the Corporation
(including, in the discretion of the Board, Stock purchased in the market). All
of the available Stock may, but need not, be issued pursuant to the exercise of
Incentive Stock Options.
 
With respect to Awards that are designed to comply with the performance-based
compensation exception from the tax deductibility limitation of Code Section
162(m), except as otherwise provided in sections 10 and 11 below, no Participant
may receive in any single calendar year Awards of the same type relating to more
than 400,000 shares of Stock, as adjusted pursuant to section 14 below.
 
The Stock reserved for issuance and the other limitations set forth above shall
be subject to adjustment in accordance with section 14 below.
 
6. Types of Awards, Payments, and Limitations.  Awards under the Plan shall
consist of Stock Options, SARs, Restricted Stock, RSUs, Equity Performance
Awards, Performance Cash Awards, and other Stock or cash Awards, all as
described below. Payment of Awards may be in the form of cash, Stock, other
Awards or combinations thereof as the Committee shall determine, and with the
expectation that any Award of Stock shall be styled to preserve such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, and subject to the provisions of sections 19 and 20 below,
may require or permit Participants to elect to defer the issuance of Stock or
the settlement of Awards in cash under such rules and procedures as the
Committee may establish under the Plan.
 
The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents and interest on such dividends or dividend equivalents.
Such dividends or dividend equivalents may be paid currently or may be credited
to a Participant’s Plan account and are subject to the same vesting or
Performance Criteria as the underlying Award. Any crediting of dividends or
dividend equivalents may be subject to such restrictions and conditions as the
Committee may establish, including reinvestment in additional Stock or Stock
equivalents.
 
 
EX-16
 

--------------------------------------------------------------------------------

 
Awards shall be evidenced by an agreement, in such form and manner prescribed by
the Committee in its discretion, that sets forth the terms, conditions and
limitations of such Award. Such terms may include, but are not limited to, the
term of the Award, the provisions applicable in the event the Participant’s
employment terminates, and the Corporation’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind any Award, including,
without limitation, the ability to amend such Awards to comply with changes in
applicable law. An Award may also be subject to other provisions (whether or not
applicable to similar Awards granted to other Participants) as the Committee
determines appropriate, including, without limitation, provisions intended to
comply with federal or state securities laws and stock exchange requirements,
understandings or conditions as to the Participant’s employment, requirements or
inducements for continued ownership of Stock after exercise or vesting of
Awards, or forfeiture of Awards in the event of termination of employment
shortly after exercise or vesting or breach of noncompetition or confidentiality
agreements following termination of employment. The Committee need not require
the execution of any such agreement by a Participant. Acceptance of the Award by
the respective Participant shall constitute agreement by the Participant to the
terms, conditions and limitations of the Award.
 
A Participant shall be required to repay to the Corporation or forfeit, as
appropriate, any and all Awards granted hereunder to the extent required by
applicable law or the “clawback” provisions of any policy adopted by the
Committee or the Board, as each may be amended from time to time.
 
7. Stock Options.  Stock Options may be granted to Participants, at any time as
determined by the Committee; provided, however, that each Stock Option granted
to non-employee Participants shall be a Nonqualified Stock Option. The Committee
shall determine the number of shares subject to each Stock Option and whether
the Stock Option is an Incentive Stock Option; provided, however,
notwithstanding a Stock Option’s designation, to the extent that Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year with respect to Stock whose aggregate Fair Market Value exceeds
$100,000, such Stock Options shall be treated as Nonqualified Stock Options. The
exercise price for each Stock Option shall be determined by the Committee but
shall not be less than 100% of the Fair Market Value of the Stock (or, in the
case of an Incentive Stock Option granted to a Participant who is a 10%
shareholder within the meaning of Code Section 422, 110% of the Fair Market
Value of the Stock) on the date the Stock Option is granted unless the Stock
Option is a substitute or assumed Stock Option granted pursuant to section 15
below or unless otherwise approved by stockholders as described below.
 
Each Stock Option shall expire at such time as the Committee shall determine at
the time of grant. Stock Options shall be exercisable at such time and manner
and subject to such terms and conditions as the Committee shall determine,
including, but not limited to, the following:
 
(a) No Stock Option may be exercised by a Participant (i) prior to the date on
which the Participant completes one continuous year of employment with the
Corporation or any Related Company after the date of the award thereof (or, in
the case of a Participant who is a non-employee director, prior to the first
anniversary of the date of the award thereof); or (ii) after the applicable date
on which the Stock Option expires and is no longer exercisable.
 
(b) An Incentive Stock Option shall expire and shall no longer be exercisable
after the earliest of:
 
(i) the date that is the tenth anniversary (or, in the case of an Incentive
Stock Option granted to a Participant who is a 10% shareholder within the
meaning of Code Section 422, the fifth anniversary) of its grant;
 
(ii) the date that is three months after the Participant’s continuous employment
with the Corporation and all of its Related Companies terminates (for any reason
other than the Participant’s death), except in the case of disability (within
the meaning of Code Section 22(e)(3)), the first anniversary of the date of such
disability; or
 
(iii) the date established by the Committee, or the date determined under a
method established by the Committee, at the time of the Award.
 
EX-17
 

--------------------------------------------------------------------------------

 
(c) A Nonqualified Stock Option shall expire and shall no longer be exercisable
after the earliest of:
 
(i) the date that is the tenth anniversary of its grant;
 
(ii) in the case of a Participant who is an employee, the date, if any, on which
the Participant’s continuous employment with the Corporation and all of its
Related Companies terminates, except (A) in the case of a Qualified Retirement
or a total and permanent disability (as defined by the Corporation’s long term
disability programs), the third anniversary of the date of such Qualified
Retirement or total and permanent disability, or (B) to the extent otherwise
provided in an enforceable agreement between a Participant and the Corporation,
the date that is three months after the Participant’s continuous employment with
the Corporation and all of its Related Companies terminates;
 
(iii) in the case of a Participant who is a non-employee director, the date the
Participant resigns from the Board, or in the event the Participant retires at
or after attaining retirement age (as determined under the applicable policy
established by the Board) or becomes totally and permanently disabled (as
defined by the Corporation’s long term disability programs), the third
anniversary of the date of such retirement or total and permanent disability; or
 
(iv) the date established by the Committee, or the date determined under a
method established by the Committee, at the time of the Award.
 
(d) All rights to purchase shares of Stock pursuant to a Stock Option shall
cease as of the date on which such Stock Option expires and is no longer
exercisable.
 
The exercise price, upon exercise of any Stock Option, shall be payable to the
Corporation in full by: (a) cash payment or its equivalent; (b) tendering
previously acquired Stock purchased on the open market having a Fair Market
Value at the time of exercise equal to the exercise price or certification of
ownership of such previously-acquired Stock; (c) to the extent permitted by
applicable law, delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Corporation the
amount of sale proceeds from the Stock Option shares or loan proceeds to pay the
exercise price and any withholding taxes due to the Corporation; and (d) such
other methods of payment as the Committee, in its discretion, deems appropriate.
In no event shall the Committee, without stockholder approval, cancel any
outstanding Stock Option with an exercise price greater than the then current
Fair Market Value of the Stock for the purpose of reissuing any other Award to
the Participant at a lower exercise price, cancel any outstanding Stock Option
for the purpose of cashing out a Stock Option unless such cash-out occurs in
conjunction with a change of control (but only to the extent otherwise provided
in an enforceable agreement between a Participant and the Corporation), nor
reduce the exercise price of an outstanding Stock Option. Reload options are not
permitted.
 
8. Stock Appreciation Rights.  SARs may be granted to Participants at any time
as determined by the Committee. Notwithstanding any other provision of the Plan,
the Committee may, in its discretion, substitute SARs which can be settled only
in Stock for outstanding Stock Options. The grant price of a substitute SAR
shall be equal to the exercise price of the related Stock Option and the
substitute SAR shall have substantive terms (e.g., duration) that are equivalent
to the related Stock Option. The grant price of any other SAR shall be equal to
the Fair Market Value of the Stock on the date of its grant unless the SARs are
substitute or assumed SARs granted pursuant to section 15 below. A SAR may be
exercised upon such terms and conditions and for the term the Committee in its
sole discretion determines; provided, however, that the term shall not exceed
the Stock Option term in the case of a substitute SAR or ten years in the case
of any other SAR, and the terms and conditions applicable to a substitute SAR
shall be substantially the same as those applicable to the Stock Option which it
replaces. Upon exercise of an SAR, the Participant shall be entitled to receive
payment from the Corporation in an amount determined by multiplying (a) the
difference between the Fair Market Value of a share of Stock on the date of
exercise and the grant price of the SAR by (b) the number of shares with respect
to which the SAR is exercised. The payment may be made in cash or Stock, at the
discretion of the Committee, except in the case of a substitute SAR payment
which may be made only in Stock. In no event shall the Committee, without
stockholder approval, cancel any outstanding SAR with an exercise price greater
than the then current Fair Market Value of the Stock for the purpose of
reissuing any other Award to the Participant at a lower grant price, cancel any
outstanding SAR for the purpose of cashing out a SAR unless such cash-out occurs
in conjunction with a change of control (but only to the extent otherwise
provided in an enforceable agreement between a Participant and the Corporation),
nor reduce the grant price of an outstanding SAR.
 
EX-18
 

--------------------------------------------------------------------------------

 
9. Restricted Stock and RSUs.  Restricted Stock and RSUs may be awarded or sold
to Participants under such terms and conditions as shall be established by the
Committee. Restricted Stock and RSUs shall be subject to such restrictions as
the Committee determines, including, without limitation, any of the following:
 
(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period;
 
(b) a requirement that the holder forfeit (or in the case of Restricted Stock or
RSUs sold to the Participant, resell to the Corporation at cost) such Restricted
Stock or RSUs in the event of termination of employment or service with the
Corporation and all of its Related Companies during the period of restriction;
and
 
(c) the attainment of Performance Criteria.
 
Restricted Stock and RSU Awards that are subject to the attainment of
Performance Criteria shall be subject to a Performance Period of at least one
year and Restricted Stock and RSU Awards that are not subject to the attainment
of any Performance Criteria shall be subject to the requirement that the
Participant continuously be employed or perform service with the Corporation or
any of its Related Companies for at least three years (with such three-year
employment or service requirement generally determined beginning with the first
day of the calendar year in which such Awards were granted to the Participant),
subject in each case to acceleration as determined by the Committee in its sole
discretion.  All restrictions shall otherwise expire at such times as the
Committee shall specify.
 
Each certificate issued in respect of shares of Restricted Stock awarded under
the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited in a bank
designated by the Committee.  Each such certificate shall bear the
following  (or a similar) legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2008 A.M. Castle & Co. Omnibus Incentive Plan and an agreement entered
into between the registered owner and A. M. Castle & Co.  A copy of such Plan
and agreement is on file in the office of the Secretary of A. M. Castle & Co.,
3400 N. Wolf Road, Franklin Park, Illinois 60131.”
 
10. Equity Performance Awards.  The Committee shall designate the Participants
to whom Equity Performance Awards are to be awarded and determine the number of
shares or units of Stock, the length of the Performance Period and the other
terms and conditions of each such Award; provided the stated Performance Period
will not be less than three years, subject to acceleration as determined by the
Committee in its sole discretion, and, to the extent the Award is designed to
constitute performance-based compensation under Code Section 162(m), Performance
Criteria shall be established within 90 days of the period of service to which
the Performance Criteria relate has elapsed. Each Equity Performance Award shall
entitle the Participant to a payment in the form of Stock upon the attainment of
Performance Criteria and other terms and conditions specified by the
Committee.  The Committee may, in its discretion, at any time after the date of
the Equity Performance Award adjust the length of the designated period a
Participant must hold any Stock delivered in accordance with the vesting of such
Award to account for individual circumstances of a Participant or group of
Participants, but in no case shall the length of such period be less than one
year.  No Equity Performance Award may be paid to a Participant in excess of
$2,000,000 for any single year.
 
Notwithstanding satisfaction of any Performance Criteria, the number of shares
or units of Stock issued under an Equity Performance Award may be adjusted by
the Committee on the basis of such further consideration as the Committee in its
sole discretion shall determine. However, the Committee may not, in any event,
increase the number of shares or units of Stock earned upon satisfaction of any
Performance Criteria by any Participant who is a Covered Employee. The Committee
may, in its discretion, make a payment in the form of cash, Stock, or other
equity based property, or any combination thereof, equal to the Fair Market
Value of Stock otherwise required to be issued to a Participant pursuant to an
Equity Performance Award.
 
Except as otherwise determined by the Committee in its sole discretion, a
Participant who fails to achieve the applicable Performance Criteria or, subject
to section 13 below, whose employment or service with the Corporation and all of
its Related Companies terminates prior to the end of any vesting period, for any
reason, shall forfeit all Equity Performance Awards remaining subject to any
such applicable Performance Criteria or vesting period.
 
EX-19
 

--------------------------------------------------------------------------------

 
11. Performance Cash Awards.  The Committee shall designate the Participants
(excluding non-employee directors) to whom Performance Cash Awards are to be
awarded and determine the amount of the Award and the terms and conditions of
each such Award; provided the Performance Period will not be less than one year,
subject to acceleration as determined by the Committee in its sole discretion,
and, to the extent the Award is designed to constitute performance-based
compensation under Code Section 162(m), Performance Criteria shall be
established within 90 days of the period of service to which the Performance
Criteria relate has elapsed. Each Performance Cash Award shall entitle the
Participant to a payment in cash upon the attainment of Performance Criteria and
other terms and conditions specified by the Committee. No Performance Cash Award
may be paid to a Participant in excess of $2,000,000 for any single year.  If a
Performance Cash Award is earned in excess of $2,000,000, the amount of such
Award in excess of this amount shall be deferred until the earlier of (a) the
date on which the Participant ceases to be covered by Code Section 162(m), or
(b) the first date on which the Committee anticipates or reasonably should
anticipate that, if the payment of such excess amount were made on such date,
the Corporation’s deduction with respect to such payment would no longer be
restricted due to the application of Code Section 162(m).  Payment of a
Performance Cash Award will be made to the Participant during the period
beginning January 1 and ending March 15 of the calendar year following the end
of the calendar year to which the Performance Cash Award relates, subject to any
acceleration or delay in payment permitted under Code Section 409A.
 
Notwithstanding the satisfaction of any Performance Criteria, the amount to be
paid under a Performance Cash Award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Cash Awards upon satisfaction of any Performance
Criteria by any Participant who is a Covered Employee. The Committee may, in its
discretion, substitute actual Stock for the cash payment otherwise required to
be made to a Participant pursuant to a Performance Cash Award.
 
Except as otherwise determined by the Committee in its sole discretion, a
Participant whose employment or service with the Corporation and all of its
Related Companies terminates prior to the end of any vesting period or who fails
to achieve the applicable Performance Criteria for any reason shall forfeit all
Performance Cash Awards remaining subject to any such vesting period or
applicable Performance Criteria.
 
12. Other Stock or Cash Awards.  In addition to the incentives described in
sections 6 through 11 above, the Committee may grant other incentives payable in
cash or in Stock under the Plan as it determines to be in the best interests of
the Corporation and subject to such other terms and conditions as it deems
appropriate; provided an outright grant of Stock will not be made unless it is
offered in exchange for cash compensation that has otherwise already been earned
by the recipient.
 
13. Change of Control.  Notwithstanding any provision in the Plan to the
contrary, Awards granted hereunder shall be subject to such change in control
provisions, if any, specified in an enforceable agreement between a Participant
and the Corporation. If and to the event an Award is subject to Code Section
409A and any such enforceable agreement requires a payment or delivery of such
Award following a change of control that would not be a permissible distribution
event, as defined in Code Section 409A(a)(2), then the payment or delivery of
such Award shall be made on the earlier of: (a) the date of payment or delivery
originally provided for such Award; or (b) the date of termination of the
Participant’s employment or service with the Corporation or six months after
such termination (other than by reason of death) in the case of a “specified
employee” (as defined in Code Section 409A).
 
14. Adjustment Provisions.
(a) In the event of any change affecting the number, class, market price or
terms of the Stock by reason of share dividend, share split, recapitalization,
reorganization, merger, consolidation, spin-off, disaffiliation of a Subsidiary,
combination of Stock, exchange of Stock, Stock rights offering, or other similar
event, or any distribution to the holders of Stock other than a regular cash
dividend, the Committee shall equitably substitute or adjust the number or class
of Stock which may be issued under the Plan in the aggregate or to any one
Participant in any calendar year and the number, class, price or terms of shares
of Stock subject to outstanding Awards granted under the Plan.
 
(b) In the event of any merger, consolidation or reorganization of the
Corporation with or into another corporation which results in the outstanding
Stock of the Corporation being converted into or exchanged for different
securities, cash or other property, or any combination thereof, there shall be
substituted, on an equitable basis, for each share of Stock then subject to an
Award granted under the Plan, the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock will be entitled
pursuant to the transaction.
 
EX-20
 

--------------------------------------------------------------------------------

 
15. Substitution and Assumption of Awards.  The Board or the Committee may
authorize the issuance of Awards under this Plan in connection with the
assumption of, or substitution for, outstanding awards previously granted to
individuals who become employees of the Corporation or any Subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization, upon such terms and conditions as the Committee may deem
appropriate. Any substitute Awards granted under the Plan shall not count
against the Stock limitations set forth in section 5 above, to the extent
permitted by Section 303A.08 of the Corporate Governance Standards of the New
York Stock Exchange.
 
16. Nontransferability.  Each Award granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution, and
each Stock Option and SAR shall be exercisable during the Participant’s lifetime
only by the Participant or, in the event of disability, by the Participant’s
personal representative. In the event of the death of a Participant, exercise of
any Award or payment with respect to any Award shall be made only by or to the
beneficiary, executor or administrator of the estate of the deceased Participant
or the person or persons to whom the deceased Participant’s rights under the
Award shall pass by will or the laws of descent and distribution. Subject to the
approval of the Committee in its sole discretion, Stock Options may be
transferable to charity or to members of the immediate family of the Participant
and to one or more trusts for the benefit of such family members, partnerships
in which such family members are the only partners, or corporations in which
such family members are the only stockholders. Members of the immediate family
means the Participant’s spouse, children, stepchildren, grandchildren, parents,
grandparents, siblings (including half brothers and sisters), and individuals
who are family members by adoption.
 
17. Taxes.  The Corporation shall be entitled to withhold the amount of any tax
attributable to any amounts payable or Stock deliverable under the Plan, after
giving notice to the person entitled to receive such payment or delivery, and
the Corporation may defer making payment or delivery as to any Award, if any
such tax is payable, until indemnified to its satisfaction. A Participant may
pay all or a portion of any withholding limited to the minimum statutory amount
arising in connection with the exercise of a Stock Option or SAR or the receipt
or vesting of Stock hereunder by electing to have the Corporation withhold Stock
having a Fair Market Value equal to the amount required to be withheld.
 
18. Duration of the Plan. The Plan shall be limited in duration to ten (10)
years and shall expire on April 23, 2018.  In the event of the termination of
the Plan, the Plan shall remain in effect with respect to any Awards granted
hereunder on or before the date of termination, to the extent such Award remains
outstanding.
 
19. Amendment and Termination.  The Board may amend the Plan from time to time
or terminate the Plan at any time. However, unless expressly provided in an
Award or the Plan, no such action shall reduce the amount of any existing Award
or change the terms and conditions thereof without the Participant’s consent;
provided, however, that the Committee may, in its discretion, substitute SARs
which can be settled only in Stock for outstanding Stock Options, and may
require an Award be deferred pursuant to section 6 hereto, without a
Participant’s consent; and further provided that the Committee may amend or
terminate an Award to comply with changes in law without a Participant’s
consent. Notwithstanding any provision of the Plan to the contrary, the
provisions in each of section 7 and section 8 of the Plan (regarding the
cancellation, reissuing at a relatively reduced price, or cash-out of Stock
Options and SARs, respectively) shall not be amended without stockholder
approval. Notwithstanding any provision of the Plan to the contrary, if and to
the extent that Awards under the Plan are subject to the provisions of Code
Section 409A, then the Plan as applied to those amounts shall be interpreted and
administered so that it is consistent with Code Section 409A.
 
The Corporation shall obtain stockholder approval of any Plan amendment to the
extent necessary to comply with applicable laws, regulations, or stock exchange
rules.
 
20. Other Provisions.
 
(a) In the event any Award under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion: (i) modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules
consistent with the purposes of the Plan; and (ii) cause the Corporation to
enter into an agreement with any local Subsidiary pursuant to which such
Subsidiary will reimburse the Corporation for the cost of such equity
incentives.
 
EX-21
 

--------------------------------------------------------------------------------

 
(b) Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s employment or service with the
Corporation; nor interfere in any way with the Participant’s right or the
Corporation’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by applicable laws and any enforceable agreement
between the Participant and the Corporation.
 
(c) No fractional shares of Stock shall be issued or delivered pursuant to the
Plan or any Award, and the Committee, in its discretion, shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional shares of Stock, or whether such fractional shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.
 
(d) In the event any provision of the Plan shall be held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provision had never been contained in the Plan (but only
to the extent that such provision cannot be appropriately reformed or modified).
 
(e) Payments and other benefits received by a Participant under an Award made
pursuant to the Plan generally shall not be deemed a part of a Participant’s
compensation for purposes of determining the Participant’s benefits under any
other employee benefit plans or arrangements provided by the Corporation or a
Subsidiary, unless the Committee expressly provides otherwise in writing or
unless expressly provided under such plan.
 
(f) Notwithstanding any other provision of the Plan, the Corporation shall have
no liability to issue any shares of Stock under the Plan unless such issuance
would comply with all applicable laws and the applicable requirements of the
U.S. Securities Exchange Commission, New York Stock Exchange, or similar
entity.  Prior to the issuance of any shares of Stock under the Plan, the
Corporation may require a written statement that the recipient is acquiring the
shares for investment and not for the purpose or with the intention of
distributing the shares.  In the case of a Participant who is subject to Section
16(a) and 16(b) of the Exchange Act, the Committee may, at any time, add such
conditions and limitations to any election to satisfy tax withholding
obligations through the withholding or surrender of shares of Stock as the
Committee, in its sole discretion, deems necessary or desirable to comply with
Section 16(a) or 16(b) of the Exchange Act or to obtain any exemption therefrom.
 
(g) Payments and benefits under the Plan are intended to be exempt from Code
Section 409A.  If and to the extent any such payment or benefit is determined to
be subject to Code Section 409A, such payment or benefit shall comply with Code
Section 409A, including, without limitation, the 6-month payment delay
applicable to a specified employee (within the meaning of Code Section 409A),
and, accordingly, to the maximum extent permitted, such payment or benefit shall
be paid or provided under such other conditions determined by Committee that
cause such payment or benefit to be in compliance with, or not be subject to,
Code Section 409A and the Plan shall be construed and administered accordingly
to achieve that objective.  To the extent that any provision hereof is modified
in order to comply with Code Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original economic benefit to the Participant of the applicable provision without
violating the provisions of Code Section 409A.  The Corporation makes no
representation that any or all of the payments or benefits provided under the
Plan will be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to any such payments or
benefits.  In no event whatsoever shall the Corporation be liable for any
additional tax, interest or penalty that may be imposed on a Participant by Code
Section 409A or damages for failing to comply with Code Section 409A.
 
(h) A Participant and each other person entitled to receive a payment with
respect to any Award granted hereunder shall cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be required in order to facilitate the administration of
the Plan and payments hereunder.
 
21. Governing Law.  The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the State of
Maryland, without regard to the conflict of laws principles of any jurisdiction.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.
 
 
 
 EX-22

--------------------------------------------------------------------------------